United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Des Moines, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1297
Issued: June 18, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On May 29, 2012 appellant, through her attorney, filed a timely appeal from the April 30,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to modify OWCP’s September 12,
2003 loss of wage-earning capacity (LWEC) determination.
FACTUAL HISTORY
On May 27, 1999 appellant, then a 40-year-old letter carrier, filed an occupational disease
claim for bilateral knee problems due to the walking and standing required by her federal duties.
On July 19, 1999 OWCP accepted her claim for left knee patellofemoral stress syndrome. In a
1

5 U.S.C. § et seq.

separate case, on October 19, 1999 appellant filed a claim that was accepted for right arm
epicondylitis.2 On July 29, 2005 she filed a third occupational disease claim that was accepted
for right carpal tunnel syndrome.3
By letter dated July 2, 2003, the employing establishment made appellant a permanent
limited-duty rehabilitation job offer as a modified letter carrier and noted that all her duties
would be within her medical work restrictions. Appellant accepted this position and began
working in this position on July 12, 2003.
By decision dated September 12, 2003, OWCP determined that appellant’s position as a
modified city letter carrier fairly and reasonably represented her LWEC. It determined that she
had no loss in earning capacity and that her benefits were therefore reduced to zero.
On September 20, 2010 appellant filed a claim for compensation for the period
September 15 through 24, 2010. On the claim form she indicated that the loss in wages was due
to the National Reassessment Program (NRP). Appellant later filed forms claiming additional
periods of disability.
In an October 27, 2010 letter, a health and resource management specialist for the
employing establishment indicated that the modified job offer performed by appellant consisted
of odd-lot duties and “make work.” He contended that the LWEC determination issued as a
result of this position appears to have been made in error and should be modified as the work
offered does not reflect appellant’s ability to earn wages.
On November 18, 2010 appellant filed a recurrence of disability claim as of
September 15, 2010 due to NRP. She noted that the employing establishment met her work
restrictions for seven years but that they were no longer making the accommodations. On the
notice, the employing establishment indicated that appellant worked limited duty with job
restrictions since 2003, and that her restrictions had never been lifted or changed since then.
They noted that, as of September 15, 2010, it was determined that there was no productive work
that could be performed by her within her restrictions, and that as a result she was sent home and
has not returned to work.
By decision dated December 8, 2010, OWCP denied appellant’s claim for compensation
as it determined that appellant had not met one of the three criteria for modifying a formal
LWEC decision.
On December 30, 2010 appellant requested review of the written record by an OWCP
hearing representative. She alleged that the LWEC determination was in error. On March 1,
2011 appellant, by her attorney, requested a telephonic hearing. At the hearing, she testified that
she returned to work as a modified city carrier but was sent home under NRP. Appellant noted
that her modified-duty job could not be taken from her by someone with more seniority and that
it was designed specifically for her and was within her restrictions and limitations. Counsel
2

OWCP File No. xxxxxx530.

3

OWCP File No. xxxxxx300.

2

requested reversal of the decision and to direct the employing establishment to pay compensation
for the recurrence from the date that appellant was sent home under NRP.
By decision dated July 8, 2011, OWCP’s hearing representative remanded the case for
additional development to determine whether the September 12, 2003 LWEC determination
should be modified on the basis that it was erroneous.
In a July 20, 2011 letter, a health and resource management specialist for the employing
establishment indicated that the position and duties contained in the job offer of July 12, 2003
were considered makeshift in nature and were made specifically to fit appellant’s restrictions.
He noted that she gave up her bid job when she accepted the permanent limited-duty job offer.
The specialist noted that this job offer was not available to other employees. He noted that
appellant performed the position and duties contained in the July 12, 2003 job offer until NRP
and the determination that there was no available productive work as of September 15, 2010.
In a September 1, 2011 memorandum responding to queries from OWCP, the employing
establishment discussed appellant’s duties, noting that she was responsible for working on time
sensitive mail and noted that, if she did not do the computer input work, that a supervisor would
do the work as time was available. A supervisor noted that appellant performed a permanent
rehabilitation job offer that was not performed by other regular carriers or other employees and
was created as make-work duties. He noted that the job was strictly created and unique to
appellant’s restrictions.
In an October 25, 2011 decision, OWCP found that the evidence was not sufficient to
show that appellant’s duties were makeshift or odd lot. It determined that the evidence did not
substantiate that she met one of the three criteria for modifying a formal LWEC decision and that
she was therefore not entitled to compensation.
On November 4, 2011 OWCP requested a telephone hearing. At the hearing held on
February 14, 2012, appellant’s attorney argued that the employing establishment indicated that
the job was makeshift and explained that the job was created for her, was not available to the
general community and was specifically tailored to the injured worker. He argued that the
position was a specially constructed job for a special person and that it was an odd-lot job.
Appellant also testified and noted that, at the time she left her position, she still had the same
medical restrictions. She discussed some of the duties of her modified job, including computer
input, driving express mail, checking mileage for supervisor, running wrong zip codes and other
computer work.
In a decision dated April 30, 2012, OWCP’s hearing representative affirmed OWCP’s
October 25, 2011 decision.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn

3

wages.4 Compensation for LWEC is based upon the loss of capacity to earn and not on actual
wages lost.5 Compensation payments are based on the wage-earning capacity determination,
which remains undisturbed until properly modified.6
Modification of a standing LWEC determination is not warranted unless there is a
material change in the nature and extent of the injury-related condition, the employee has been
retrained or otherwise vocationally rehabilitated or the original determination was erroneous.7
The burden of proof is on the party attempting to show a modification of the LWEC
determination.8
FECA Bulletin No. 09-05 outlines OWCP’s procedures when limited-duty positions are
withdrawn pursuant to NRP. If, as in the present case, a formal LWEC decision has been issued,
OWCP must develop the evidence to determine whether a modification of that decision is
appropriate.9
ANALYSIS
OWCP analyzed this case under the customary criteria for modifying an LWEC
determination. The Board finds, however, that OWCP’s hearing representative did not fully
follow the procedures outlined in FECA Bulletin No. 09-05 for claims, such as this, in which
limited-duty positions are withdrawn pursuant to NRP.10 In fact, although the hearing
representative did discuss whether appellant’s position was a bona fide job, but he never
mentioned FECA Bulletin No. 09-05 in his decision.
When an LWEC decision has been issued, FECA Bulletin No. 09-05 requires OWCP to
develop the evidence to determine whether a modification of the decision is appropriate.11 To
this end, FECA Bulletin No. 09-05 asks OWCP to confirm that the file contains documentary
evidence supporting that the position was an actual bona fide position. It requires OWCP to
review whether a current medical report supports work-related disability and establishes that the
current need for limited duty or medical treatment is a result of injury-related residuals and to

4

5 U.S.C. § 8115(a); K.R., Docket No. 09-415 (issued February 24, 2010); Lee R. Sires, 23 ECAB 12, 14 (1971)
(the Board held that actual wages earned must be accepted as the measure of a wage-earning capacity in the absence
of evidence showing that they do not fairly and reasonably represent the employee’s wage-earning capacity).
5

K.R., id.; Roy Matthew Lyon, 27 ECAB 186, 190 (1975). Ernest Donelson, Sr., 35 ECAB 503, 505 (1984).

6

See Sharon C. Clement, 55 ECAB 552, 557 (2004).

7

Sue A. Sedgwick, 45 ECAB 211, 215-16 (1993); Elmer Strong, 17 ECAB 226, 228 (1965).

8

Selden H. Swartz, 55 ECAB 272, 278 (2004).

9

FECA Bulletin No. 09-05 (issued August 18, 2009).

10

See M.A., Docket No. 12-316 (issued July 24, 2012).

11

Supra note 9.

4

further develop the evidence from both the claimant and the employing establishment if the case
lacks current medical evidence.12
As OWCP failed to fully address the guidelines in FECA Bulletin No. 09-05, the Board
will set aside OWCP’s April 30, 2012 decision and remand the case for further consideration.
After proper and documented compliance with FECA Bulletin No. 09-05 guidelines and any
necessary further development, OWCP shall issue an appropriate de novo decision on appellant’s
entitlement to wage-loss compensation beginning September 15, 2010.
CONCLUSION
The Board finds that this case is not in posture for determination on whether modification
of OWCP’s September 12, 2003 LWEC determination is appropriate. Further action by OWCP
is warranted.
ORDER
IT IS HEREBY ORDERED THAT the April 30, 2012 decision by the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action.
Issued: June 18, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

12

Id. at § 1.A.1-2.

5

